UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52926 ALPINE MANAGEMENT LIMITED (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction 83-0491742 (I.R.S. Employer of incorporation or organization) Identification No.) PO Box 735, Alpine, New Jersey 07620 (Address of principal executive offices) (Zip Code) (917) 915-8857 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X]No[] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No[] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: there were 12,145,572shares outstanding as of May 13, 2010. ALPINE MANAGEMENT LIMITED (A Development Stage Company) Index to Financial Statements Page Financial Statements: Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 F-2 Statements of Operations for the three months ended March 31, 2010 and 2009 and for the period August 20, 2007 (date of inception) to March 31, 2010 (Unaudited) F-3 Statements of Cash Flows for the three months ended March 31, 2010 and 2009 and for the period August 20, 2007 (date of inception) to March 31, 2010 (Unaudited) F-4 Notes to Financial Statements (Unaudited) F-5 – F-9 F-1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements ALPINE MANAGEMENT LIMITED (A Development Stage Company) Balance Sheets March 31, December 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Total current assets Other assets - - Total assets $ $ Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Accounts payable and accrued expenses $ $ Accrued consulting fees due related party Loans payable to related parties - current portion Total current liabilities Loans payable to related parties Total liabilities Stockholders' equity (deficiency): Common stock, $.0001 par value; 50,000,000 shares authorized, 12,145,572 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity (deficiency) ) ) Total liabilities and stockholders' equity (deficiency) $ $ See notes to financial statements. F-2 ALPINE MANAGEMENT LIMITED (A Development Stage Company) Statements of Operations (Unaudited) Cumulative During the Development Stage Three Months Three Months (August 20, Ended Ended 2007 to March 31, 2010 March 31, 2009 March 31, 2010) Revenues $
